Title: Christian Lotter to John Adams, 10 September 1784
From: Lotter, Christian
To: Adams, John


        
          Hage the 10th: of September 1784.
          May it please Your Excellence!
        
        Your Excellence’s of the 25th: of last Month, wherewith I have been favoured, did give me very great Satisfaction and Joy of the perfect State of health of Your Excellence and honorble: Family, and their Safe arrival at Auteuil; I immediately after perusing the Letter, communicated Your Excellence Compliments to Mr: Maclaine, who was very much delighted at Your Kind remembrance of him, promissing to return the Civility by his own hand, the Same I have done at the house of Mr: Dumas. Respecting Your Excellce: Order, concerning the Wine and other moveable Articles about the house, I did not loose a moments time immediately after Your Excelce: Departure, to committ every Small and great things moveable under look and Key, So that nothing but violence, and not a Small one besides, can make prize of it.
        Sir! this præludium I would and could have Spared for a more convenient opportunity, had not General van der Dussen, Your Excelces: good Neighbour at the right Side of the house, given me occassion to trouble You with this writing; the General was pleased to Send for me this morning, to inform me of his intention and to make rapport to Your Excelce: of the Same, that the partition wall of wood between Your and his Garden Stands at present So rotten and wore out, that it requires a repair, for the lowermost blanks and many of the posts towards and in the ground are entirely rotten, and Since it is a common wall Kept and preserved by Your Excelce: and the General, he hopes, as it is necessary, Your Excelce: will consent to it; the General thinks to be the fittest time at present, before the bad weather comes rushing in, and the following Spring would hinder the work on account of the fruit trees, which Stand against it; the General likewise leaves to Your Excelce: Discretion to chuse Your own or his Carpenter to perform the work, yet, I understood, by complaining of the bad Sort of wood, which, as the General told me, Your Carpenter had provided about two Years ago, that the

Genl: Should like to make use of his Carpenter; I promissd to acquaint Your Excelce: of the Generals request immediately, and as Soon as having received Your Sentiments, would not fail to communicate the Same.
        The Keeper of the gold Lion Inn at Leiden, came hier to the house, to beg of Your Excelce: to forward this inclosed Letter, directed to Mr: James Wheelock at Dartmouth, as Your Excelce: had promissd to him, when last at Leiden.
        I make bold to beg of Your Excellence to remember me to the Ladies and Gentlemen of Your Excelces: Family, and am with profondest respect / Your Excellence / most devoted and humble Servant
        
          C: Lotter.
        
      